829 F.2d 1120Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Emanuel JONES, Petitioner-Appellant,v.J. E. OSBORNE, Superintendent; Attorney General of NorthCarolina, Respondents-Appellees.
No. 87-7529
United States Court of Appeals, Fourth Circuit.
Submitted June 29, 1987.Decided September 17, 1987.

Emanuel Jones, pro se.
Barry Steven McNeill, Assistant Attorney General, for appellees.
Before JAMES DICKSON PHILLIPS, ERVIN and WILKINS, Circuit Judges.
PER CURIAM:


1
Emanuel Jones appeals the district court order dismissing his claim filed pursuant to 28 U.S.C. Sec. 2254.  Judgment was entered on August 26, 1986; however, Jones did not file his notice of appeal until February 3, 1987.


2
Under Fed.  R. App.  P. 4(a)(1), notice of appeal in a civil action must be filed in district court within thirty days from the entry of judgment.  Upon a showing of excusable neglect, the district court may extend the time for filing by an additional thirty days.  Fed. R. App.  P. 4(a)(5).  However, after the expiration of the sixty-day period, neither this Court nor the district court may extend the time to file a notice of appeal.  Shah v. Hutto, 722 F.2d 1167 (4th Cir. 1983) (en banc), cert. denied, 466 U.S. 975 (1984); Hensley v. Chesapeake & O. Ry. Co., 651 F.2d 226, 228 (4th Cir. 1981).  Accordingly, this Court lacks jurisdiction to accept this appeal since Jones filed his notice of appeal well after the permissible sixty-day period.


3
Because the dispositive issues have recently been decided authoritatively, we deny a certificate of probable cause, dispense with oral argument, and dismiss the appeal for lack of jurisdiction.


4
DISMISSED.